DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Amendments and Remarks filed 3/8/21 in response to the Office Action of 9/8/20 are acknowledged and have been entered.
	Claims 48-68 are pending.
	Claims 50-51, 55, and 56 remain withdrawn.
	Claims 52-54, 57, 59, 61, 62, and 65-68 have been amended by Applicant.
	Claims 48, 49, 54, and 57-68 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following species have been rejoined: (1) Delta-24 RGD and the anti-CTLA-4 antibody 9H10; (2) Delta-24 RGD, cyclophosphamide, and vincristine; and (3) Delta-24 RGD and lysate-pulsed dendritic cell vaccines.  
	The following Office Action contains NEW GROUNDS of rejections.

Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

	The rejections under 35 U.S.C. 103(a) are withdrawn.

Response to Arguments
Double Patenting
Claims 48-49 remain rejected and claims 54 and 57-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 48-59 of copending Application No. 16/917170 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 3/8/21, applicant indicates response to this rejection is deferred. 

Claims 48-49 remain rejected and claims 54 and 57-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 16, 21, 27 of copending Application No. 16/346310  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 3/8/21, applicant indicates response to this rejection is deferred. 

New Rejections
Claim Rejections - 35 USC § 103
s 48-49, 54, 55, 59, 60, and 62-68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fueyo et al (Journal of National Cancer Institute, 2003, 95(9): 652-660) in view of Fecci et al (Clin Cancer Res, 2007, 13(7): 2158-2167).
Fueyo et al teaches a method of therapeutically treating gliomas in a subject comprising intratumorally injecting Delta-24-RGD multiple times (Figure 4, in particular). Fueyo et al further teaches the Delta-24-RGD spreads centrifugally from the site of injection, with the greatest therapeutic effect (necrosis and cellular debris) found closest to the site of injection (page 658, in particular). The gliomas of Fueyo et al are high grade U-87 glioma (glioblastomas) primary brain tumor cells. 
Fueyo et al does not specifically teach administering a th1 stimulating agent.  However, these deficiencies are made up in the teachings of Fecci et al.
Fecci et al teaches a method of treating a subject with a glioma with the anti-CLTA-4 antibody 9H10 as a means for enhancing antitumor immunity and prolonging survival (Abstract and Figure 1, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with just any type of glioma by performing the methods of both Fuey et al and Fecci et al on the subject in any order in an effort to obtain therapeutic benefit from each method because both methods have been demonstrated in the prior art to be reasonably predictive of treating gliomas.  Further, one would have been motivated to use such a combination of methods to treat gliomas because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. .     

Claims 48-49, 54, 55, and 61-68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yong et al (Cancer Research, 2009, 69(23): 8932-8940; 7/18/19 IDS) in view of Fecci et al (Clin Cancer Res, 2007, 13(7): 2158-2167).
Yong et al teaches a method of therapeutically treating gliomas in a subject comprising intravascularly administering Delta-24-RGD (Figure 6, in particular). The gliomas of Yong et al are high grade U-87 glioma (glioblastomas) primary brain tumor cells. 
Yong et al does not specifically teach administering a Th1 stimulating agent.  However, these deficiencies are made up in the teachings of Fecci et al.
Fecci et al teaches a method of treating a subject with a glioma with the anti-CLTA-4 antibody 9H10 as a means for enhancing antitumor immunity and prolonging survival (Abstract and Figure 1, in particular).
	One of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with just any type of glioma by performing the methods of both Young et al and Fecci et al on the subject in any order in an effort to obtain therapeutic benefit from each method because both methods have been demonstrated in the prior art to be reasonably predictive of treating gliomas.  Further, one would have been motivated to use such a combination of methods to treat gliomas because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. .     

Claims 48-49, 52, 53, 59, 60, and 62-68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fueyo et al (Journal of National Cancer Institute, 2003, 95(9): 652-660) in view of Longee et al (J Neurosurg, 1990, 72: 583-588).
Fueyo et al teaches a method of therapeutically treating gliomas in a subject comprising intratumorally injecting Delta-24-RGD multiple times (Figure 4, in particular). Fueyo et al further teaches the Delta-24-RGD spreads centrifugally from the site of injection, with the greatest therapeutic effect (necrosis and cellular debris) found closest to the site of injection (page 658, in particular). The gliomas of Fueyo et al are high grade U-87 glioma (glioblastomas) primary brain tumor cells. 
Fueyo et al does not specifically teach administering cyclophosphamide.  However, these deficiencies are made up in the teachings of Longee et al.
Longee et al teaches a method of therapeutically treating a subject with a glioma comprising administering cyclophosphamide and vincristine (Abstract, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with just any type of glioma by performing the methods of both Fuey et al and Longee et al on the subject in any order in an effort to obtain therapeutic benefit from each method because both methods have been demonstrated in the prior art to be reasonably predictive of treating gliomas.  Further, one would have been motivated to use such a combination of methods to treat gliomas because such a combination is merely a "predictable .     

Claims 48-49, 52, 53, and 61-68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yong et al (Cancer Research, 2009, 69(23): 8932-8940; 7/18/19 IDS) in view of Longee et al (J Neurosurg, 1990, 72: 583-588).
Yong et al teaches a method of therapeutically treating gliomas in a subject comprising intravascularly administering Delta-24-RGD (Figure 6, in particular). The gliomas of Yong et al are high grade U-87 glioma (glioblastomas) primary brain tumor cells. 
Yong et al does not specifically teach administering cyclophosphamide.  However, these deficiencies are made up in the teachings of Longee et al.
Longee et al teaches a method of therapeutically treating a subject with a glioma comprising administering cyclophosphamide and vincristine (Abstract, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with just any type of glioma by performing the methods of both Young et al and Longee et al on the subject in any order in an effort to obtain therapeutic benefit from each method because both methods have been demonstrated in the prior art to be reasonably predictive of treating gliomas.  Further, one would have been motivated to use such a combination of methods to treat gliomas because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at .     

Claims 48-49, 59, 60, and 62-68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fueyo et al (Journal of National Cancer Institute, 2003, 95(9): 652-660) in view of Wheeler et al (Cancer Research, 2008, 68(14): 5955-5964).
Fueyo et al teaches a method of therapeutically treating gliomas in a subject comprising intratumorally injecting Delta-24-RGD multiple times (Figure 4, in particular). Fueyo et al further teaches the Delta-24-RGD spreads centrifugally from the site of injection, with the greatest therapeutic effect (necrosis and cellular debris) found closest to the site of injection (page 658, in particular). The gliomas of Fueyo et al are high grade U-87 glioma (glioblastomas) primary brain tumor cells. 
Fueyo et al does not specifically teach administering a Th-1 stimulating agent.  However, these deficiencies are made up in the teachings of Wheeler et al.
Wheeler et al teaches a method of therapeutically treating a subject with a glioma comprising administering lysate-pulsed dendritic cell vaccines, wherein IFN- production is induced by the vaccines in vaccine responders (see “NOTE” of Table 2 and right column on page 5959, in particular). It is the examiner’s position that vaccines that induce IFN-production are “Th1 stimulating agents” that upregulate or active the cellular immune system.
One of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with just any type of glioma by performing the methods of both Fuey et al and Wheeler et al on the subject in any order in an effort to obtain therapeutic benefit .     

Claims 48-49 and 61-68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yong et al (Cancer Research, 2009, 69(23): 8932-8940; 7/18/19 IDS) in view of Wheeler et al (Cancer Research, 2008, 68(14): 5955-5964).
Yong et al teaches a method of therapeutically treating gliomas in a subject comprising intravascularly administering Delta-24-RGD (Figure 6, in particular). The gliomas of Yong et al are high grade U-87 glioma (glioblastomas) primary brain tumor cells. 
Yong et al does not specifically teach administering a Th-1 stimulating agent.  However, these deficiencies are made up in the teachings of Wheeler et al.
Wheeler et al teaches a method of therapeutically treating a subject with a glioma comprising administering lysate-pulsed dendritic cell vaccines, wherein IFN- production is induced by the vaccines in vaccine responders (see “NOTE” of Table 2 and right column on page 5959, in particular). It is the examiner’s position that vaccines that induce IFN-production are “Th1 stimulating agents” that upregulate or active the cellular immune system.
One of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with just any type of glioma by performing the methods of both 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SEAN E AEDER/Primary Examiner, Art Unit 1642